
	

113 HR 4154 IH: Russia Visa Sanctions Act
U.S. House of Representatives
2014-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4154
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2014
			Mr. Poe of Texas introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To deny visas and entry to the United States to officials and employees of the Government of the
			 Russian Federation due to the Russian military intervention in Ukraine,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Russia Visa Sanctions Act.
		2.Denial of visas and entry to the United States to officials and employees of the Government of the
			 Russian Federation due to the Russian military intervention into Ukraine
			(a)In generalExcept as necessary to meet United States obligations under the Agreement between the United
			 Nations and the United States of America regarding the Headquarters of the
			 United Nations, signed June 26, 1947, and entered into force November 21,
			 1947, and other applicable international treaty obligations, the Secretary
			 of State shall deny a visa to, and the Secretary of Homeland Security
			 shall deny admission into the United States to, all officials and
			 employees of the Government of the Russian Federation until such time as
			 the Secretary of State certifies to Congress that—
				(1)the military intervention into Ukraine by the Russian Federation has ceased; and
				(2)the Russian Federation respects the sovereignty, independence, and territorial integrity of Ukraine
			 in accordance with the 1994 Budapest Memorandum on Security Assurances.
				(b)Exception for certain military basesThe certification requirement specified in paragraph (2) of subsection (a) shall not apply to
			 military bases of the Russian Federation in Ukraine’s Crimean peninsula
			 operating in accordance with its 1997 agreement on the Status and
			 Conditions of the Black Sea Fleet Stationing on the Territory of Ukraine.
			
